DETAILED ACTION
This Office action is in response to Application filed on May 22, 2020.
Claims 1-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of provisional application No. 62/853,051 filed on May 26, 2019 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 29, 2020 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method of communication by a wireless device configured for communicating in a wireless network, comprising: 
selecting at least one direct-sequence code corresponding to a layer or a data symbol; and 
modulating a block of pulse waveforms with the at least one direct-sequence code to produce a discrete-time signal; 
wherein the at least one direct-sequence code provides the discrete-time signal with a frequency-domain sparsity pattern configured for non-orthogonal multiple access (NOMA).
Herath et al. (US 2019/0158338 A1, “Herath”) discloses a non-orthogonal multiple access (NOMA) signal generator applying a sparsity pattern as part of generating a first symbol sequence or as part of generating a second symbol sequence or as part of symbol-to-RE mapping (see ¶ 32). Herath also discloses a UE selecting symbol sequence generator, signature space extension matrix, and sparsity pattern, generating a symbol sequence using the selected matrices corresponding to a particular multiple access (MA) signature, and performing symbol-to-RE mapping to produce a NOMA signal (see FIG. 19).
Bayesteh et al. (US 2019/0190753 A1, “Bayesteh”) discloses a UE selecting one or more spreading signatures from a pool of spreading signatures that are available for selection to create a modulation and spreading symbol generator (see ¶ 107), where properties that define the signatures include a sparsity pattern. Moreover, Bayesteh discloses that a particular NOMA codebook may correspond to a particular modulation and spreading symbol sequence generator, 
However, the prior arts of record do not disclose, alone or in combination, modulating a block of pulse waveforms with the at least one direct-sequence code to produce a discrete-time signal; wherein the at least one direct-sequence code provides the discrete-time signal with a frequency-domain sparsity pattern configured for non-orthogonal multiple access (NOMA).
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-7 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 8-21, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474